Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED AFTER FINAL ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on9/30/2022 has been entered.
2.	Claims 2, 4, 6, 10-11, 14-22, 24 and 27 are all the pending claims from the claims entered thru the Advisory Action of 7/28/2022.
3.	Claims 2, 4, 6, 10-11, 14-22, 24 and 27 are all the claims under examination.

Information Disclosure Statement
4.	The IDS of 9/30/2022 has been considered and entered. The initialed and dated 1449 form is attached.

Rejections Maintained
Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
5.	The rejection of Claims 2, 4, 6, 10-11, 14-22, 24 and 27 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained.
Applicants have NOT responded to the outstanding grounds for rejection that were presented in the Advisory Action of 7/28/2022. The response of 9/30/2022 is incomplete.

	(a) Applicants allege in the Response of 7/1/2022 amending claim 2 by deleting the recitation of "an amino acid sequence that is at least 85% identical thereto having conservative substitutions". Applicant contends that in view of the amendment of claim2 (from which claims 4, 6, 10, 11, 17, and 24 depend) renders this ground of rejection moot.
	Response to Arguments
Applicants allegations and the amended claims are a wish to know. See MPEP 2163.
The Attorney arguments are not substantiated by extrinsic evidence showing that natural MCH2 or ECH2 domain pairs in combination with just any CH1/CL domain pair would provide the requisite degree of stability for the antibody as a whole and which retains binding activity (specificity or cross-reactive) for each of VH/VL paratopes AA and BB. 
Combining the subject matter of Claim 24 with Claim 2 is not sufficient in overcoming this rejection for the bispecific antibody format of the claimed invention. The drawings teach each CH1 being paired with a CL kappa: see Figure 2A, Figure 3A, Figure 4A, Figure 5A, Figure 6A, Figure 8A. 
The specification teaches a cassette-like format for bispecific antibodies using a “CL1gk” paired with a “CH1g” in Example 4:

    PNG
    media_image1.png
    286
    599
    media_image1.png
    Greyscale

And in Example 7:

    PNG
    media_image2.png
    308
    602
    media_image2.png
    Greyscale

The specification does not teach using any CH1/CL kappa pair but that within a standard format of the same CH1/CL kappa pair. Accordingly, Applicants have not demonstrated their being in possession of just any CH1/CL kappa pair for the element (b) of Claim 2 that would dimerize and form a stable pair in any antibody format as claimed. It is recommended that Applicants identify the sequence for each of the CH1 (or “CH1g”) and CL kappa (or “CL1gk” or “Ck”) domain that was included in the working examples shown for the inventive structure to have retained specific antigen binding.
The rejection is maintained.

Conclusion
6.	No claims are allowed.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643